Matter of Lisette R. v Coral T.C. (2016 NY Slip Op 04333)





Matter of Lisette R. v Coral T.C.


2016 NY Slip Op 04333


Decided on June 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2016

Tom, J.P., Sweeny, Moskowitz, Richter, Gesmer, JJ.


1369

[*1]In re Lisette R., Petitioner-Respondent,
vCoral T.C., Respondent-Respondent, Juan A.S., Respondent. 
L.T., et al., Nonparty Appellants.


Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), for appellants.
Law Offices of Randall S. Carmel, Syossett (Randall S. Carmel of counsel), for Lisette R., respondent.
Andrew J. Baer, New York, for Coral T.C., respondent.

Order, Family Court, New York County (Douglas E. Hoffman, J.), entered on or about May 15, 2014, which, following a hearing, dismissed the petition for custody, and granted sole legal and residential custody to respondent mother, Coral T.C., unanimously affirmed, without costs.
The court's conclusion that there are no "extraordinary circumstances" warranting an award of custody to petitioner (see Matter of Bennett v Jeffreys, 40 NY2d 543, 544 [1976]) is based mainly on its credibility determinations, which are entitled to deference and are amply supported in the record (see Matter of Carl T. v Yajaira A.C., 95 AD3d 640 [1st Dept 2012]).
The children were in the care of petitioner, the grandmother of one of them, in New York, with the consent of respondent, for a period of 16 months. It is uncontested that respondent and petitioner had agreed that petitioner would care for the children while respondent was pursuing a year-long course of studies in Puerto Rico and would return the children to respondent at the end of that period. Instead of returning the children, however, petitioner filed her petition for custody.
Petitioner's allegations of abuse find no support in the record (see Matter of Bennett v Jeffreys, 40 NY2d at 548).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 7, 2016
CLERK